Citation Nr: 0127422	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  99-13 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for psoriasis.

2.  Entitlement to a disability rating in excess of 10 
percent for postoperative melanoma.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service connected 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to June 
1944.

This appeal arises from an October 1998 adverse decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California that in pertinent part denied an 
increased rating for psoriasis and TDIU.  A later rating 
decision granted service connection for skin cancer, as 
secondary to the service-connected psoriasis, and assigned a 
10 percent rating for that disability..

A rating decision had also denied service connection for 
psoriatic arthritis.  A communication from the veteran was 
accepted as a notice of disagreement with that determination, 
and in October 2001 the RO issued a statement of the case on 
that issue.  As the veteran has not submitted a substantive 
appeal on that issue, he has not perfected an appeal of the 
issue.  Consequently, that matter is not before the Board.   


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran's service-connected psoriasis is manifested 
by erythematous plaques over his trunk and extremities with 
extensive exfoliation and crusting; the condition is not so 
severe as to reasonably be characterized as most repugnant.

3.  The veteran's postoperative melanoma is manifested by a 
moderate, disfiguring scar; the scar is not severe.

4.  The veteran's service-connected disabilities are: 
psoriasis, rated 50 percent; anxiety disorder, rated 30 
percent; and postoperative melanoma, rated 10 percent.  the 
combined rating is 70 percent.  

5.  The veteran's service-connected disabilities prevent him 
from maintaining substantially gainful employment.  


CONCLUSIONS OF LAW

1.  A rating in excess of 50 percent for psoriasis is not 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.118 Codes 7816, 
7806 (2001).

2.  A rating in excess of 10 percent for postoperative 
melanoma is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.20, 
4.118, Codes 7818, 7800 (2001).

3.  A TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.25 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA); codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).  VA has recently issued final regulations 
to implement these statutory changes.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Hence, it applies in this 
case.  However, the Board finds that VA's duties to provide 
notice to, and to assist, are met.

First, VA has a duty to notify a claimant and his or her 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103.  Here, the discussions in the rating 
decisions, the Statement of the Case, and Supplemental 
Statements of the Case informed the veteran and his 
representative what was needed to substantiate the claim and 
complied with VA's notification requirements.

Next, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  Here, the veteran has not referenced 
any unobtained evidence that might aid his claims or that 
might be pertinent to the bases for denial of his claims.  In 
addition, he has been provided several VA medical 
examinations in connection with his claims.  Another medical 
opinion is not necessary, as the record contains sufficient 
medical evidence to fairly decide the merits of the claims.  
See 66 Fed. Reg. at 45,631 (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).  In sum, there is no indication that the 
evidentiary record is incomplete. 

The Board concludes that the RO has complied with, or 
exceeded, the mandates of the new legislation and its 
implementing regulations.  There is no indication that there 
now exists any additional evidence from any source that could 
substantiate the claim that has not been obtained.  The RO 
considered the claims on the merits, and did not base its 
determinations on the concept of a well-grounded claim.  The 
RO has also provided the veteran with clear notice of the 
evidence considered and the types of evidence he needed to 
submit to support his claim.  The Board finds that it is not 
prejudicial to the veteran to proceed to adjudicate the claim 
on the current record.  See Bernard v. Brown, 4 Vet. App. 384 
(1994).

Increased Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  The Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Psoriasis

Psoriasis is rated as eczema.  38 C.F.R. § 4.118, Code 7816.

Eczema warrants a 30 percent rating if there is exudation or 
constant itching, extensive lesions, or marked disfigurement. 
With ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or if eczema is 
exceptionally repugnant, a  maximum rating of 50 percent is 
warranted.  38 C.F.R. § 4.118, DC 7806.  The most repugnant 
conditions may be submitted for central office rating with 
several unretouched photographs.  Note following Code 7819. 
Over the years, the veteran's psoriasis has had many periods 
of severe exacerbation. In January 1952, it was described by 
Dr. L. H. Rosenthal as one of the most severe cases of 
psoriasis that he had ever seen.  More recently, the veteran 
was noted to have undergone virtually every possible 
treatment including oral arsenic and systemic steroids.  In 
July 1998, he had erythematous scaly patches on the 
extremities and torso.  His nails showed marked dystrophic 
changes.  His external ear canals were erythematous with some 
scaling.  The examiner stated rather bluntly that the veteran 
had had "a life of torture due to this disease, and has had 
a very difficult time working."  The examiner's diagnosis 
was "psoriasis, absolute textbook picture of psoriasis.  
It's generalized, and it's severe, chronic, recurrent."  

1998 and 1999 outpatient treatment records show flare-ups and 
treatment.  In December 1998, mid-back and left eyebrow 
involvement was noted.  Later that month it was noted that 
the veteran received topical therapy.  Involvement of 
fingers, hands, hips, and lower extremities was noted.  In 
February and May 1999 both ears were reported affected.  On 
rheumatologic consultation on behalf of VA in October 1999, 
psoriatic lesions scattered over trunk and extremities were 
noted. 

The Board has also reviewed the veteran's testimony and the 
color photographs taken in conjunction with his VA 
examinations.  Symptoms of his psoriasis most nearly 
approximate the criteria for the 50 percent maximum rating 
under Code 7806.  There is very extensive involvement with 
systemic manifestations.  As noted above, a rating in excess 
of 50 percent is possible if the condition is characterized 
as most repugnant.  In such event, the case is referred for 
central office rating.  Here, a review of the photographs 
associated with the claims folder and reports of examinations 
does not lead to a conclusion that the veteran's psoriasis 
may be characterized as most repugnant.  Hence, central 
office referral is not indicated.  

The preponderance of the evidence is against the claim for an 
increased rating for psoriasis.  Accordingly, the claim must 
be denied.



Skin Cancer

In May 1998 the veteran had removal of a lentigo maligna 
melanoma (By definition a cutaneous malignant melanoma.  See 
Dorland's Illustrated Medical Dictionary, 27th Edition, 1988, 
at 998.) from his forehead.  The postoperative residuals are 
rated as new growths, malignant, skin.  38 C.F.R. § 4.118, 
Code 7818.  Code 7818 provides for rating as scars, 
disfigurement, etc., on the extent of constitutional 
symptoms, physical impairment. 

A disfiguring scar of the head, face or neck which is slight 
is rated as noncompensable, whereas such a scar which is 
moderate, disfiguring is rated as 10 percent disabling.  A 
scar which is severe, especially if producing a marked and 
unsightly deformity of the eyelids, lips or auricles, is 
rated at 30 percent, and a scar causing complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement, is rated at 50 
percent.  38 C.F.R. § 4.118, Code 7800.  The scar may also be 
rated according to functional limitation of the affected 
part. 38 C.F.R. § 4.118, Code 7805.

Upon review of the evidence, the Board finds that the 
preponderance of the evidence is against an increased rating 
for the veteran's postoperative melanoma.  The evidence does 
not support a finding that the scar that remains following 
the removal of the veteran's skin cancer is severe so as to 
warrant a rating greater than 10 percent under Code 7800.  
The scar was described by the veteran at his hearing in 
August 1999 as a crescent shape on his scalp.  He has not 
complained of any functional impairment due to the scar.  
After the melanoma removal surgery, the scar was reported to 
be well-healed.  The veteran did note at his August 1999 
hearing that he occasionally had pain in the scar, but that 
it was well healed.  There is no basis for finding that 
disability from the postoperative melanoma is greater than 
moderate, disfiguring.  Accordingly, a rating in excess of 10 
percent is not warranted.  

Inasmuch as the appeal on this issue is from the initial 
rating following a grant of service connection, potential 
staged ratings are for consideration.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The postoperative residuals of 
melanoma have remained static throughout the appeal period.  
Consequently, staged ratings are not for application.  

The preponderance of the evidence is against the claim for a 
rating higher than 10 percent for postoperative melanoma.  
Accordingly, this claim must be denied.  

TDIU

Under 38 C.F.R. § 4.16(a), a TDIU rating may be assigned 
when, in the judgment of the rating agency, the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  In such an 
instance, if there is only one such disability, it must be 
rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more. Id.  
Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a).

The veteran's service-connected disabilities are: psoriasis, 
rated 50 percent; anxiety reaction, rated 30 percent; and 
postoperative melanoma, rated 10 percent.  The combined 
rating is 70 percent.  See 38 C.F.R. § 4.25.  Therefore, the 
schedular criteria for TDIU are met.  38 C.F.R. § 4.16(a).  
The remaining question is whether he is unable to secure or 
follow a substantially gainful occupation because of service-
connected disabilities.  

The veteran's testimony in August 1999 and documentation in 
his claims folder from the 1970's establish that he last 
worked in the late 1960's, predating the onset of his other, 
non-service-connected, disabilities.  The Board finds if 
noteworthy that the VA examiner in July 1998 went to great 
lengths to explain the particularly debilitating aspects of 
this veteran's psoriasis and to specifically note that the 
veteran has led "a life of torture" due to the disease.  
The examiner further noted that the veteran has had a very 
difficult time working.  The June 1998 VA mental health 
examiner also noted that the veteran had a lifetime of social 
isolation due to his skin condition and the impact it has had 
on him mentally.

The veteran's hearing testimony and the recent medical 
evidence establish that by virtue of his service connected 
disabilities he is prevented from maintaining substantially 
gainful employment.  Accordingly, a TDIU rating is warranted.


ORDER

A rating in excess of 50 percent for psoriasis is denied.

A rating in excess of 10 percent for postoperative melanoma 
is denied.

A TDIU rating is granted, subject to the regulations 
governing payment of monetary awards.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

